DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 3/8/2021.
Claims 1-16 are pending.  Claims 11-16 are new. Claims 1 and 11 are independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitations “the wafer thickness” in line 17 of the claim and “the thickness of the wafer” in lines 18 and 20 of the claim to reference the same element, and thereby the Examiner suggests amending the limitations such that they use the same/identical consistent language (i.e., either “wafer thickness” or “thickness of the wafer”) to describe the same element.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the side" in line 16 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the wafer thickness" in line 17 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “an external stimulus” in line 2 of the claim, however “an external stimulus” element was already introduced earlier in line 13 of claim 1, which claim 9 depends from, and thereby it is unclear whether the “an external stimulus” in line 2 of the claim is directed to that same element and therefore should be properly amended to "the external stimulus" or directed to an entirely different element and therefore should be amended with specific language to distinguish it from the already introduced element.
Claim 9 recites the abbreviation “UV” in line 2 of the claim, however the claim does not clearly define the expanded form of the abbreviation “UV” and thus it is unclear what is necessarily required by the abbreviation “UV”.
Claim 10 recites the limitation “the external stimulus” in lines 1-2 of the claim, which is indefinite and unclear, since as noted previously both claims 1 and 9, which claim 10 depends from, appear to introduce distinct “an external stimulus” elements and thereby it is unclear which specific “external stimulus” element is being referenced in lines 1-2 of claim 10.
Claim 11 recites the limitation "the side" in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the wafer thickness" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Note the dependent claims 2-10 and 12-16 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Priewasser (US 2014/0084423 A1).
Regarding independent claim 11, Priewasser discloses a method of processing a wafer 1 (“wafer”- ¶0034), having on one side a device area 3 (“device area”- ¶0033) with a plurality of devices 2 (“devices”- ¶0032) (see Figs. 1A-1B), wherein the method comprises: 
providing a protective film 10/20 (collectively 10 “protective member” and 20 “adhesive”- ¶¶0034, 0039) having an adhesive layer 20 (“adhesive”- ¶0039) (see Figs. 3); 
applying the protective film 10/20, for covering the devices 2 on the wafer 1, to the one side of the wafer 1, so that a central area of a front surface of the protective film 10/20 is in direct contact with the one side of the wafer 1 such that no adhesive is present between the central area of the front surface of the protective film 10/20 and the one side of the wafer 1, and no adhesive is in direct contact with a central area of a surface of the one side of the wafer 1 (see Figs. 4-5); 
applying an external stimulus (i.e., the pressure/force necessary to attach wafer 1 to film 10/20) to the protective film 10/20 during and/or after applying the protective film 10/20 to the one side of the wafer 1, so that the protective film 10/20 is attached to the one side of the wafer 1 (¶0041) (see Figs. 4-5); and 
processing the side of the wafer 1 being opposite to the one side (see Figs. 6-7), wherein 
the adhesive layer 20 is provided only in a peripheral area of the front surface of the protective film 10/20, the peripheral area surrounding the central area of the front surface of the protective film 10/20 (¶0039) (see Fig. 3), and 
the protective film 10/20 is applied to the one side of the wafer 1 so that the adhesive layer 20 comes into contact only with a peripheral portion of the one side of the wafer 1 (see Fig. 5).
Regarding claim 12, Priewasser discloses wherein processing the side of the wafer 1 being opposite to the one side comprises grinding the side of the wafer 1 being opposite to the one side to adjust the wafer thickness (¶¶0043-0045) (see Figs. 6-7). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Priewasser in view of Ragunathan et al. (US 2017/0117166 A1, hereinafter “Ragunathan”).
Regarding claim 16, Priewasser discloses wherein the protective film 10/20 is a  dicing tape, since it is a tape structure used in a dicing process (¶¶0036, 0047-0048) (see Fig. 9A).
Priewasser does not expressly disclose wherein the protective film is made of a polymer, in particular, a polyolefin.
Ragunathan discloses a dicing tape (“dicing tape”- ¶0047) which comprises a polyolefin (¶0047).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Priewasser such that wherein the protective film is made of a polymer, in particular, a polyolefin as taught by Ragunathan for the purpose of utilizing a suitable and well-known composition for a dicing tape which is typical in the art (Ragunathan ¶0047).
Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 13, the prior art of record including Priewasser, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein applying the external stimulus to the protective film comprises heating the protective film and/or cooling the protective film and/or applying a vacuum to the protective film and/or irradiating the protective film with light”.
Claims 1-10 and 14-15 would be allowable if rewritten or amended to overcome the objected subject matter and/or the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding independent claim 1 (which claims 2-10 and 14-15 depend from), Priewasser discloses a method of processing a wafer 1 (“wafer”- ¶0034), having on one side a device area 3 (“device area”- ¶0033) with a plurality of devices 2 (“devices”- ¶0032), wherein at least one division line is formed on the one side of the wafer 1 (see Figs. 1A-1B), and the method comprises: 
providing a protective film 10 (“protective member”- ¶0034) (see Figs. 2A-2C); 
applying the protective film 10, for covering the devices 2 on the wafer 1, to the one side of the wafer 1, so that at least a central area of a front surface of the protective film 10 is in direct contact with the one side of the wafer 1 such that no adhesive is present between at least the central area of the front surface of the protective film 10 and the one side of the wafer 1, and no adhesive is in direct contact with at least a central area of a surface of the one side of the wafer 1 (see Figs. 4-5); 
applying an external stimulus (i.e., the pressure/force necessary to attach wafer 1 to film 10) to the protective film 10 during and/or after applying the protective film 10 to the one side of the wafer 1, so that the protective film 10 is attached to the one side of the wafer 1 (¶0041) (see Figs. 4-5); and 
after applying the external stimulus to the protective film 10, grinding the side of the wafer 1 being opposite to the one side to adjust the wafer thickness (¶¶0043-0045) (see Figs. 6-7), wherein 
the wafer material is removed along only a part of the thickness of the wafer 1 (¶¶0043-0045).
Priewasser does not expressly disclose the method further comprising removing wafer material along the at least one division line from the one side of the wafer, after removing wafer material along the at least one division line, applying the protective film and grinding the side of the wafer being opposite to the one side is performed along a remaining part of the thickness of the wafer in which no wafer material has been removed, so as to divide the wafer along the at least one division line.
Thus, regarding independent claim 1 the prior art of record including Priewasser, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “removing wafer material along the at least one division line from the one side of the wafer”, “after removing wafer material along the at least one division line, applying the protective film” and “grinding the side of the wafer being opposite to the one side is performed along a remaining part of the thickness of the wafer in which no wafer material has been removed, so as to divide the wafer along the at least one division line”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wei et al. (US 2015/0136312 A1), which discloses a method of processing a wafer comprising providing a protective film to one side of a wafer comprising a device area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895